Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 1, 6, 10, 14, 24, 42, 60, 62, 65-68, 70, 75, 79, 86, 93, 96, 98, 108 and 115-118 are pending. Claims 1, 6, 10, 14, 24, 42 and 68 are under examination. Claims 60, 62, 65-67, 70, 75, 79, 86, 93, 96, 98, 108 and 115-118 are withdrawn.

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawings
The drawings in this application have been accepted.  No further action by Applicant is required.

Information Disclosure Statement
The information disclosure statement filed 6/9/2021 and 11/23/2022 has been considered.  An initialed copy is enclosed.

Election/Restrictions
Applicant’s election without traverse of  Group I  claims 1, 6, 10, 14, 24, 42 and 68 and the species of antibody or antibody binding fragment thereof that comprises the CDRs 15-20 is acknowledged.
Claims 60, 62, 65-67, 70, 75, 79, 86, 93, 96, 98, 108 and 115-118 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/23/2022.\
Claim Objections
Claim 68 is objected to because of the following informalities:  Please remove “Previously Presented” in line 2.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 6, 10, 14, 42 and 68 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a written description rejection.

Claim 1 is drawn to a genus of antibody or antigen binding fragment thereof defined only by the CDRH3 or CDRL3.
Claim 6 is drawn to genus of isolated antibody or antigen binding fragment thereof wherein members of the genus comprise a sequence of the variable heavy chain and the sequence of the variable light chain, wherein both sequences vary by up to 10% from the wild type variable heavy chain sequence  and the wild type variable light chain sequence, respectively.
Claim 10 is drawn a genus of antibody or antigen binding fragment thereof wherein the members of said genus vary substantially in the sequence of the CDR1H1-3 and the CDR1L1-3.
Claim 14 is drawn to a genus of antibody or antigen binding fragment thereof wherein the members of said genus are defined only by the epitopes of Ag43a to which they bind.
Claim 24 is drawn to a genus of  antibody or antigen binding fragment thereof wherein the members of said genus are defined by the antigen i.e. autotransporter that is specifically bound by said antibody or antigen binding fragment thereof.
Claim 42 is drawn to a genus of antibody or antigen binding fragment thereof wherein the members of said genus are defined by the activity of competing for binding to Ag43a with a control antibody, wherein the control antibody comprises CDRs of heavy chain and light chain SEQ ID NO: 3-8 or comprises CDRs of heavy chain and light chain SEQ ID NO: 15-20.
The claims are drawn to a large of genus of antibodies wherein the antibodies are structurally diverse.
The specification reduces to practice 2 main antibodies which bind the Ag43 autotransporter antigen.
	Applicants  reduce to practice antibody Fab7D10 which comprises the 6 CDRs of an antibody which are all required to bind antigen, wherein the CDR sequences are SEQ ID NO: 3-8. Fab7D10 binds a autotransporter antigen. See table 7. Fab7D10 comprises the heavy chain and light chain which comprises these 6 CDRs wherein the heavy chain sequence is SEQ ID NO: 9 and the light chain sequence is SEQ ID NO: 10.
	Applicants reduce to practice antibody Fab10C12 which comprises the 6 CDRs of an antibody which are all required to bind antigen, wherein the CDR sequences are SEQ ID NO: 15-20. Fab10C12 binds a autotransporter antigen. See table 7. Fab10C12 comprises the heavy chain and light chain which comprises these 6 CDRs wherein the heavy chain sequence is SEQ ID NO: 21 and the light chain sequence is SEQ ID NO: 22.

The instant claims are drawn to variants of the two main antibodies wherein the antibody or antigen binding fragment thereof are claimed by only the heavy chain CDR3 sequence (claim 1) or by claiming structurally related antibodies which can vary by up to 10% in the sequence of the variable region of the heavy and light chains or by claiming structurally related antibodies which can vary by  in the sequence of all 6 CDRs needed for binding antigen (claim 10) or by claiming the antibodies by the antigen/epitope (claim 14 and claim 24) or by claiming the antibodies by comparison of the competition of binding as comparing to a control antibody that binds Ag43a wherein the control antibody is defined by the 6 CDRs (claim 42).
	
The specification disclose that the genus of variant antibodies  will function the same as the parent antibody i.e. in binding the same antigen Ag43a.
	However, the reduction to practice  of Fab7D10 and  Fab10C12 is insufficient to describe the genus of antibodies being claimed.
 A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (Claims directed to a functionally defined genus of antibodies were not supported by a disclosure that "only describe[d] one type of structurally similar antibodies" that "are not representative of the full variety or scope of the genus."). 
When an antibody is claimed, 35 U. S.C. section 112 (a) requires adequate written description of the antibody itself. Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017) at 872 F. 3d at 1378-79. 

In the instant case, Applicants have structurally described 2 antibodies that bind Ag43a i.e. Fab7D10 and  Fab10C12. These antibodies are not representative of the full variation set forth claims 1, 6, 10, 14, 24 and 42.

Antibodies are glycoproteins, composed of light (L) and heavy (H) polypeptide chains. The simplest antibody has a "Y" shape and consists of four polypeptides: 2 Heavy-chains (VH) and 2 Light-chains (VL). Disulfide bonds link the four chains. An individual antibody molecule will have identical H- and identical L-chains. L- and H-chains are subdivided into two regions: variable and constant. The regions have segments or domains, which are three-dimensionally folded and repeating. An L-chain consists of one variable (V1) and one constant (C1) domain. Most H chains consist of one variable (VH) and three constant (CH) domains. The variable regions are responsible for antigen binding. The constant regions encode several necessary biologic functions including complement fixation and binding to cell surface receptors. The complement binding site is located in the CH2 domain. See US 2005/0112139 figure 1 and paragraph 17.
There are 3 complementarity determining regions (CDR) in each of  the VH amd VL chains making a total of 6 CDRs.
There is a highly variable structure in the antigen binding variable region and most variability derives from the CDRs. The intervening framework sequences around the CDRs are less variable.
The CDRs are considered to be the region of contact between antibody and the antigen and are necessary for binding. See Almagro et al. Frontiers in Bioscience 13:1619-1633, 2008.
 The CDRs are highly diverse in structure and their sequences does not correlate to binding in a predictable fashion. For instance,  Edwards et al  (J. Mol. Biol. (2003) 334, 103-118) found that a library contained over 1000 antibodies that bound to a single 51 kDa protein, including 1098 unique VH and 705 VL sequences and there were 568 different CDR3 regions – thus concluding that specific recognition of a single antigen can be achieved from many different VDJ combinations. Lloyd et al at the abstract (Protein Engineering, Design & Selection vol. 22, no. 3 pp. 159-168, 2009) disclose that antibody libraries based on upon variable  genes can generate about 120 different functionally active antibodies per target.
	Thus, correlation between structure and function is less likely for antibodies than for other molecules and because of the diversity, particularly in the CDRs, one generally cannot envision the structure of an antibody by knowing its binding characteristics.
Both the VH and VL chains  regions of the antibodies are necessary for antigen binding, or all 6 CDRs (3 CDRs in the light chain and 3 CDRs in the heavy chain) of the antibody is  necessary for antigen binding, respectively.
While bioinformatics can be used to  identify antibody sequences that can bind Ag43a, one of ordinary skill in the art cannot envision the plethora of other antibodies that fall within the scope of the claims as claimed. 
Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features. See University of Rochester, 358 F.3d at 927, 69USPQ2d at 1895.  The written description provision of 35 U.S.C. § 112 are severable from its enablement provision Vas-Cath, Inc. v. Mahurkar, 1115. 
With the written description of a genus, however, merely drawing a fence around a perceived genus is not a description of the genus. One needs to show that one has truly invented the genus, i.e., that one has conceived and described sufficient representative species encompassing the breadth of the genus. Otherwise, one has only a research plan, leaving it to others to explore the unknown contours of the claimed genus. See Ariad, 598 F.3d at 1353 (The written description requirement guards against claims that "merely recite a description of the problem to be solved while claiming all solutions to it and . . . cover any compound later actually invented and determined to fall within the claim's functional boundaries.").Abbvie Deutschland GmbH & Co. v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 U.S.P.Q.2d 1780, 1790, 2014 BL 183329, 12 (Fed. Cir. 2014).
	In view of the above, considerations, the claims do not comply with the written description requirement and antibodies Fab7D10 and  Fab10C12 are not representative of the large and variant genus of antibodies being claimed.


Claim Rejections - 35 USC § 102 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krause et al. WO 2007/124591 11/8/2007 cited in IDS.
Krause disclose an isolated antibody or antigen binding fragment thereof that specifically binds to Ag43 which is an autotransporter according to the instant specification. See  page 19  lines and  10-30 to page 20.

Claim(s) 1 and 68 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gutierrez et al. US 2015/0158941 6/11/2015.
Gutierrez et al disclose an isolated antibody or antigen binding fragment thereof comprising a CDRL3 comprising the sequence set forth in SEQ ID NO: 3 (SEQ ID NO: 6 of Gutierrez et al). See paragraph 13-15. Gutierrez et al disclose a composition comprising said antibody or antigen binding fragment thereof and an antibiotic e.g. doxycycline. See paragraph 28.

Claim(s) 14 and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Serino et al. US 2012/0207776 8/16/2012 cited in IDS.
Serino et al disclose an isolated antibody or antigen binding fragment thereof that binds to Ag43a (SEQ ID NO: 1) at an epitope comprising residues N83.
See sequence alignment of the B-cell epitope SEQ ID NO: 327  with SEQ ID NO: 1.

    PNG
    media_image1.png
    161
    629
    media_image1.png
    Greyscale


Serino et al disclose that SEQ ID NO: 327 is an epitope of flu antigen 43 (orf1 364) which corresponds to Ag43a as evidenced by Uniprot accession # A0A8G1CFQ2 (see below).
 Since said antibody binds to an epitope comprises N83, said antibody will also bind to SEQ ID NO: 1. See paragraph 261 and page 75 SEQ ID 327.


    PNG
    media_image2.png
    206
    699
    media_image2.png
    Greyscale


Status of the Claims
Claims 1, 6, 10, 14, 24, 42 and 68 are rejected. Claims 60, 62, 65-67, 70, 75, 79, 86, 93, 96, 98, 108 and 115-118 are withdrawn.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN A OGUNBIYI whose telephone number is (571)272-9939. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 5712720835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUWATOSIN A OGUNBIYI/Primary Examiner, Art Unit 1645